Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 1 of 14 PageID #:150




                         Exhibit 9
                     Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 2 of 14 PageID #:151




Motorola Smartphones with AI Scene Detection - See product list at end of chart for models

Infringement of the ‘147 patent
Claim 1                      Evidence
1. A method of controlling   Motorola Smartphones that include the AI Scene Detection perform a method of controlling exposure
exposure of a scene image of a scene image.
comprising the steps of;
                             For example, the smartphone includes a Scene Detection function to recognize many different types
                             of scenes (e.g. fireworks, food, sunrise/sunsets, moon etc.) and intelligently control the camera to
                             produce photographs with optimal quality.




                                                                                                                                 [1]

(a) sensing a scene for      The Motorola Smartphone with the AI Scene Detection senses a scene for image data including scene
image data including scene   brightness data from at least a first set of multiple regions of the scene including a subject region.
brightness data from at



                                                                                                                                      1
                      Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 3 of 14 PageID #:152




least a first set of a plurality For example, in order to correctly alter the brightness to produce a photograph with optimal quality,
of regions of the scene          the smartphone senses the brightness of various areas in a scene, which includes at least one area
including a subject region;      that has a subject (e.g. food). This ability aids the AI Scene Detection to automatically detect bright
                                 scenes that may have people, animals or objects as subjects, and less bright scenes such as sunrises
                                 and sunsets that typically have the sun and horizon as the subject.




                                                                                                                               [1]
(b) deriving values            The Motorola Smartphone with the AI Scene Detection derives values representative of a brightness
representative of a            map of the scene in accordance with scene brightness data values corresponding to each of a first set
brightness map of the          of regions.
scene in accordance with
scene brightness data          For example, in order to correctly alter the brightness to produce an optimal photograph, the
values corresponding to        smartphone determines the brightness of the various areas in the scene, which are representative of a
each of a first set of         brightness map. The first image below was captured in Night Mode, whereby the smartphone detects
regions;                       the low light condition of the scene and properly exposes the image. In the second image that mode is
                               disabled and the image is incorrectly exposed. Notice that the white neon sign in the first image
                               (indicated by the red arrow) is correctly exposed so that details of the sign are shown, whereas in the
                               second image the sign is over-exposed and the detail is not present.




                                                                                                                                           2
Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 4 of 14 PageID #:153




                                                                                [2]




                                                                                      3
                      Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 5 of 14 PageID #:154




                                                                                                                       [2]

(c) sensing the scene for      The Motorola Smartphone with the AI Scene Detection senses the scene for image data including
image data including range     range data from at least a second set of regions in the scene.
data from at least a second
set of regions in the scene;   For example, in order to perform the Bokeh blur function in the Portrait Mode, the smartphone senses
                               image range data from multiple areas of the image (e.g. foreground and background). In the image
                               below, the pink flower is in the foreground and the orange flower is in the background.




                                                                                                                                 4
                    Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 6 of 14 PageID #:155




                                                                                                                [2]
(d) deriving values          The Motorola Smartphone with the AI Scene Detection derive values representative of a range map in
representative of a range    accordance with range data values corresponding to each of the second set of regions and utilizing the
map in accordance with       values representative of a range map to determine a subject in the scene.
range data values
corresponding to each of     For example, the smartphone calculates range values to determine the foreground and background
the second set of regions    areas and determines a subject in the scene. For example, in the first image below with Bokeh enabled
and utilizing the values     in Portrait Mode, the pink flower in the foreground is identified as a subject and the orange flower is
representative of a range    identified as the background. In the second image Bokeh is disabled. Notice in the first image the
map to determine a subject   Bokeh effect is applied to the orange flower in the background (indicated by the red arrow) so that the
in the scene; and,           details of the orange flower are slightly more blurred than in the second image.


                                                                                                                                  5
Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 7 of 14 PageID #:156




                                                                                [2]




                                                                                      6
                     Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 8 of 14 PageID #:157




                                                                                                                                [2]

(e) comparing the range       The Motorola Smartphone with the AI Scene Detection compare the range map with the scene
map with the scene            brightness map for determining a relationship between scene brightness and the subject brightness.
brightness map for
determining a relationship    For example, as shown in the image below, the smartphone has correctly determined the relationship
between scene brightness      between the brightness of the white neon sign (see red arrow) and adjacent building, which are the
and the subject brightness;   subject, and the backdrop, which includes the night sky. As a result, the image is correctly identified as


                                                                                                                                       7
                     Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 9 of 14 PageID #:158




and,                         a low light scene.




                                                                                                                       [2]
(f) controlling the exposure The Motorola Smartphone with the AI Scene Detection controls the exposure by controlling artificial
by controlling artificial    illumination upon the scene, whereby a relationship of ambient and artificial illumination is generally
illumination upon the        obtained based on the relationship between scene brightness and the subject brightness.
scene, whereby a
relationship of ambient and For example, the result of scene recognition depends on the scene illumination as well as the location
artificial illumination is   of the subject in the scene. The smartphone has a built-in flash, which in “Auto” mode automatically
generally obtained based     illuminates the subject, as needed, depending on the ambient lighting conditions of the scene. In the


                                                                                                                                       8
                     Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 10 of 14 PageID #:159




on the relationship           last image below, which was correctly identified as a low light scene, the AI Scene Detection chose not
between scene brightness      to fire the flash, as would normally happen when the camera is in Auto Mode and the scene is dark.
and the subject brightness.   Under other conditions, for example dark scenes where the subject is not illuminated (e.g. a person at
                              night), the camera would fire the flash.




                                                                                                                        [1]




                                                                                                                                    9
                   Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 11 of 14 PageID #:160




                                                                                                    [2]



Product List
Motorola Moto G8 Power (Motorola Sofia R)
Motorola Moto G8 Stylus (Motorola Sofia+)
Motorola Moto G8 Optimo Maxx / G8 Power (Motorola Sofia R2)
Motorola Moto G8 Power / G Power 2020 (Motorola Sofia R2)



                                                                                                          10
                    Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 12 of 14 PageID #:161




Motorola RAZR 2019 (Motorola Voyager)
Motorola Moto One Hyper (Motorola Def)
Motorola Moto One Zoom Global (Motorola Parker)
Motorola Moto One Action (Motorola Troika)
Motorola Moto G7 Optimo Maxx (Motorola Ocean)
Motorola Moto G7 Optimo (Motorola Channel)
Motorola Moto G7 (Motorola River)
Motorola Moto G6 / Moto G Gen 6 (Motorola Blaine)

References

[1] Using the Camera: Photography Settings - Motorola G8 Power
https://support.motorola.com/uk/en/products/cell-phones/moto-g-family/moto-g8-power/documents/MS148163

[2] Moto G8 Plus review
https://www.techradar.com/reviews/moto-g8-plus-review/2

[3] Motorola Moto G8 Power LTE-A AM XT2041-1 (Motorola Sofia R) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16938&c=motorola_moto_g8_power_lte-a_am_xt2041-
1__motorola_sofia_r&d=detailed_specs

[4] Motorola Moto G8 Stylus TD-LTE NA XT2043-4 / G Stylus 2020 (Motorola Sofia+) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16522&c=motorola_moto_g8_stylus_td-lte_na_xt2043-
4__g_stylus_2020__motorola_sofiaplus&d=detailed_specs

[5] Motorola Moto G8 Optimo Maxx TD-LTE NA XT2041DL / G8 Power (Motorola Sofia R2) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16521&c=motorola_moto_g8_optimo_maxx_td-
lte_na_xt2041dl__g8_power__motorola_sofia_r2&d=detailed_specs

[6] Motorola Moto G8 Power TD-LTE NA XT2041-4 / G Power 2020 XT2041-7 (Motorola Sofia R2) Detailed Tech Specs




                                                                                                                11
                   Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 13 of 14 PageID #:162




http://phonedb.net/index.php?m=device&id=16430&c=motorola_moto_g8_power_td-lte_na_xt2041-4__g_power_2020_xt2041-
7__motorola_sofia_r2&d=detailed_specs

[7] Motorola RAZR 2019 LTE-A NA XT2000-1 (Motorola Voyager) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16109&c=motorola_razr_2019_lte-a_na_xt2000-
1__motorola_voyager&d=detailed_specs

[8] Motorola Moto One Hyper LTE-A AM XT2027-1 (Motorola Def) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16068&c=motorola_moto_one_hyper_lte-a_am_xt2027-
1__motorola_def&d=detailed_specs

[9] Motorola Moto One Zoom Global TD-LTE 128GB XT2010-1 (Motorola Parker) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=15599&c=motorola_moto_one_zoom_global_td-lte_128gb_xt2010-
1__motorola_parker&d=detailed_specs

[10] Motorola Moto One Action TD-LTE NA 128GB XT2013-3 (Motorola Troika) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=15586&c=motorola_moto_one_action_td-lte_na_128gb_xt2013-
3__motorola_troika&d=detailed_specs

[11] Motorola Moto G7 Optimo Maxx TD-LTE US 32GB XT1955DL (Motorola Ocean) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=15347&c=motorola_moto_g7_optimo_maxx_td-
lte_us_32gb_xt1955dl__motorola_ocean&d=detailed_specs

[12] Motorola Moto G7 Optimo TD-LTE US 32GB XT1952DL (Motorola Channel) Detailed Tech Spec
http://phonedb.net/index.php?m=device&id=15346&c=motorola_moto_g7_optimo_td-
lte_us_32gb_xt1952dl__motorola_channel&d=detailed_specs

[13] Motorola Moto G7 TD-LTE NA 64GB XT1962-1 (Motorola River) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14792&c=motorola_moto_g7_td-lte_na_64gb_xt1962-
1__motorola_river&d=detailed_specs




                                                                                                                   12
                   Case: 1:20-cv-03600 Document #: 1-9 Filed: 06/19/20 Page 14 of 14 PageID #:163




[14] Motorola Moto G6 TD-LTE NA 32GB XT1925-12 / Moto G Gen 6 (Motorola Blaine) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13702&c=motorola_moto_g6_td-lte_na_32gb_xt1925-
12__moto_g_gen_6__motorola_blaine&d=detailed_specs




                                                                                                      13
